EXHIBIT 10.11

2010 President’s Incentive Plan

2010 Risk Management Goal [Segment Weight = 40%]

Qualitative assessment at yearend by Board of Directors.

Goal Measures

 

  •  

Enhance the framework for balancing the risks to the Bank as a cooperative, from
individual member credit deterioration, with the mission of the Bank to support
members’ housing finance objectives.

 

  •  

Enhance the Bank’s ability to prudently support weak and troubled members.

 

  •  

Enhance accounting and risk management processes and practices for the Bank’s
portfolio of non-agency MBS to improve fair value measurement, credit risk and
accounting write-down risk analysis, and funding and hedging risk analysis.

 

  •  

Improve the measurement and management of strategic liquidity risk to enhance
the Bank’s ability to provide liquidity to members.

 

  •  

Maintain System leadership in accounting policy and System consistency projects.

 

  •  

Begin implementation of the new Front Office and Back Office trading, operations
and accounting infrastructure to place the Bank in a better position to meet
regulatory, risk management and competitive challenges.

2010 Franchise Enhancement Goal [Segment Weight = 40%]

Qualitative assessment at yearend by Board of Directors.

Goal Measures

 

  •  

Achieve targeted potential dividend spread. Enhance financial strategies that
enable the Bank to effectively manage capital and maintain the appropriate
balance between financial risk and financial return.

 

  •  

Innovate and pursue business and product development opportunities to enhance
and promote the value of the franchise to members, prospects and constituents.

 

  •  

Develop strategies and implementation plans to address either significant
shrinkage or significant growth in advances.

 

  •  

Develop and actively pursue strategies to counter the unintended consequences of
Congressional and regulatory efforts that affect the FHLBanks’ funding and
advances franchises.

 

  •  

Develop a strategy to resume repurchase of excess capital stock and payment of
dividends.

2010 Community Investment Goal [Segment Weight = 20%]

Qualitative assessment at yearend by Board of Directors.

Goal Measures

 

  •  

Promote the use of the Bank’s CICA products.

 

  •  

Promote active participation in the Banks’ Affordable Housing Program and
Set-Aside Programs.

 

  •  

Provide effective technical assistance and outreach for Affordable Housing
Program and Set-Aside Programs and promote financial literacy, foreclosure
prevention, and re-use of foreclosed homes for affordable housing.

2010 President Goal Weights

 

     President        Corporate
Goal
Weights     Goal Weight
(includes individual
goals)  

Individual

   N/A      10 % 

Risk Management

   40 %    36 % 

Franchise Enhancement

   40 %    36 % 

Community Investment

   20 %    18 % 

Total

   100 %    100 % 